                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN



TERESA RADCLIFFE,

                       Plaintiff,                                               ORDER
       v.
                                                                              17-cv-353-slc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                    Defendant.
_________________________________________________________________________________________

       On March 5, 2018, the court entered an order reversing the final decision of the Acting

Commissioner and remanding the action to the agency for further proceedings, pursuant to sentence

four of 42 U.S.C. § 405(g). See dkts. 13 & 14. On May 30, 2018, the court accepted the parties’

stipulation on fees under the Equal Access to Justice Act and awarded plaintiff attorneys’ fees in the

amount of $6,500. See dkts. 15-22. After further administrative proceedings, the Commissioner

awarded plaintiff benefits, including $55,325.00 in past-due benefits. Plaintiff’s lawyer, Dana

Duncan, now seeks approval under 42 U.S.C. § 406(b) of fees in the amount of $13,831.25,

pursuant to his 25% contingency fee agreement with plaintiff, less the $6,500 he was already paid

under the EAJA, for a total of $7,331.25 Dkt. 20.

       An attorney who succeeds in obtaining benefits for a social security claimant may recover fees

pursuant to 42 U.S.C. § 406. Section 406(a) governs fees for representation in administrative

proceedings before the Social Security Administration (“SSA”); § 406(b) controls fees for

representation in federal court. Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002). The statute

provides for a “reasonable fee” not to exceed 25% of the past-due benefits awarded to the claimant.

Id. at 795 (citing 42 U.S.C. § 406(b)(1)(A)). Such fees are deducted from the claimant's retroactive

benefits; they do not constitute an award against the government. Id. Where, as here, the attorney
was previously awarded fees from the government under the EAJA, the EAJA award offsets the

allowable fee under § 406(b). Id. at 796.

       In Gisbrecht, the Supreme Court found nothing in the text or history of § 406(b) to suggest

that Congress intended to displace contingent-fee agreements “as the primary means by which fees

are set for successfully representing Social Security benefits claimants in court,” but only that it

wanted courts to serve as “an independent check” to ensure that such agreements “yield reasonable

results in particular cases.” Id. In assessing reasonableness, lower courts should not use the lodestar

method used for assessing fees against the losing party but rather should determine whether “the fee

sought is reasonable for the services rendered,” taking into account factors such as the character of

the representation, results achieved, any attorney-created delay, and whether the award would be a

windfall for the attorney. Id. at 806-08.

       The fee requested by Attorney Duncan in this case is reasonable. Duncan is an experienced

social security attorney who obtained excellent results for his client, securing a remand that

ultimately led to a monthly benefit award to plaintiff of $821 and past-due benefits of more than

$55,000, not to mention Medicare eligibility. Moreover, an award of approximately $13,800 for

26.60 hours of attorney time, which translates to an hourly rate of $520, is not outside the range of

awards granted in similar cases. See Koester v. Astrue, 482 F. Supp. 2d 1078, 1083 (E.D. Wis. 2007)

(collecting cases showing that district courts have awarded representative fees with hourly rates

ranging from $400 to $1,500). Moreover, as in all social security cases, there was a high risk that

Duncan would recover nothing. See Martinez v. Astrue, 630 F.3d 693 (7th Cir. 2011) (discussing a

study finding 65.05% of Social Security appeals resulted in an affirmance of the denial of benefits).

Finally, neither Radcliffe nor the Commissioner opposes the motion. Accordingly, the court will


                                                  2
grant Duncan’s motion for attorney fees in the amount of $7,331.25, which reflects a fee award of

$13,831.25, less the $6,500 he was previously awarded under the EAJA.




                                             ORDER

       It is ORDERED that Attorney Dana Duncan’s motion for attorney fees pursuant to 42 U.S.C.

§ 406(b), dkt. 23, is GRANTED. The court approves a total representative fee award of $13,831.25.

Of that amount, $7,331.25 is to be payable to plaintiff’s attorney, Dana Duncan, out of plaintiff’s

past-due benefits.



       Entered this 20 th day of March, 2019.

                                             BY THE COURT:

                                             /s/

                                             STEPHEN L. CROCKER
                                             Magistrate Judge




                                                   3
